DETAILED ACTION
This is in response to application filed on 2/26/20, in which Claims 1-19 are presented for examination of which Claims 1, 10 and 19 are in independent form.

Claim Objections
Claims 15-17 are objected to because of the following informalities: Claim 15 recites “The controlling method…” in line 1, please change to “The method…”  (Claims 16-17 are similarly objected for their dependency).

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the operation..." in line 10.  And recites “the output timing…” in line 12.  There is insufficient antecedent basis for these limitations in the claim. (Claims 2-9 are similarly rejected for their dependency).
Claim 6 recites the limitation "the output sections..." in lines 3-4.  And recites “the receiving sections…” in line 5.  There is insufficient antecedent basis for these limitations in the claim. (Claims 7-8 are similarly rejected for their dependency).

Claim 10 recites the limitation "the operation..." in line 5.  And recites “the output timing…” in line 7.  And recites “the type…” in line 7.  There is insufficient antecedent basis for these limitations in the claim. (Claims 11-18 are similarly rejected for their dependency).
Claim 14 recites the limitation "the receiving timings..." in line 4.  There is insufficient antecedent basis for these limitations in the claim. (Claims 15-17 are similarly rejected for their dependency).
Claim 15 recites the limitation "the receiving sections..." in line 4.  There is insufficient antecedent basis for these limitations in the claim. (Claims 16-17 are similarly rejected for their dependency).
Claim 19 recites the limitation "the operation..." in line 7.  And recites “the output timing…” in line 9.  And recites “the type…” in line 9.  There is insufficient antecedent basis for these limitations in the claim.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Kim; US 2017/0366778) in view of DU et al. (Du; US 2013/0330084).
Regarding Claim 1, Kim discloses an electronic device (Abstract, 1 Figs 1-2 display apparatus) comprising: 
an infrared signal receiver (201 of Fig 2, [0059]-[0060] infrared signal receiver); 
an infrared signal transmitter (205 of Fig 2, [0061] transmits a second remote control signal to an external apparatus; [0063] IR signal); 
a memory (207 of Fig 2, [0008], [0059] storage) that stores computer instruction code ([0043], [0088] controller 200 may be achieved by a memory installed with various programs for performing operations); and
a processor (200 of Fig 2, [0059] controller includes processing circuitry) that executes the computer instruction code, which causes the processor to:
receive a first infrared signal output ([0060] remote control signal, [0090] IR signal) from a remote control device (10a-10d of Fig 1, [0049] remote controllers) according to a user input ([0051] command input by a user to perform a corresponding function) for controlling an external device (2a-2d of Fig 1, [0049] different/external apparatuses) connected with the electronic device through the infrared signal receiver (Fig 2; [0060]-[0061 receives the first remote control signal output from the remote controllers…transmits the second remote control signal to the external apparatuses),
identify a second infrared signal ([0002], [0094], [0098] converted remote control signal) corresponding to one of control commands for controlling the operation of the external device ([0055] select the apparatus corresponding to the command included in the received first remote control signal, and generate and transmit the second remote control signal including the command to at least some among the selected external apparatuses) based on control information included in the received first infrared signal ([0098] after decoding the first remote control signal, the controller 200 selects an apparatus corresponding to a command involved in the first remote control signal…based on the selection, the controller 200…controls the signal converter 401 to convert the first remote control signal into the second remote signal…the converted signal is transmitted to the external apparatus 2a through the communicator*), 
identify a selected external apparatus ([0098] selects an apparatus corresponding to a command involved in the first remote control signal) of the second infrared signal based on a type of the first infrared signal ([0008] characteristic of the remote control signal [decoding types], [0013] the predetermined condition may include current state information, a pointing direction of the remote controller, a period for which the remote control signal is received, the number of times by which the remote control signal is received for a predetermined period of time, the kind of remote controller), and
control the infrared signal transmitter to output ([0098] control the communicator to transmit the command to an external apparatus) the identified second infrared signal ([0098] converted remote control signal) based on the identified external apparatus ([0098]), but doesn’t specify identifying an output timing of the second infrared signal.
In the same field of endeavor, Du discloses systems for remotely controlling a device are provided. A first input is received from a user at a portable device. The first input specifies a first time and a first mode associated with the device. At the first time, a first command is remotely sent from the portable device to the device to activate the device in the first mode.
Du discloses identify the output timing of the second infrared signal based on a type of the first signal and outputting the identified second infrared signal ([0084]) based on the identified output timing (Fig 43 see S730).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Du using an output timing signal so that, if a user wishes to watch a particular channel at a particular time, the user doesn’t have to remember when to turn on the television and then switch to the appropriate channel, creating a more convenient system, as suggested by Du ([0011]).
Regarding Claim 2, Kim discloses the processor is further configured to execute the computer instruction code to: identify the type of the first infrared signal based on at least one of the length, the cycle, or the pattern of the first infrared signal ([0013] the predetermined condition may include current state information, a pointing direction of the remote controller, a period for which the remote control signal is received, the number of times by which the remote control signal is received for a predetermined period of time, the kind of remote controller).
Regarding Claim 9, Kim discloses a display, wherein the processor is further configured to execute the computer instruction code to: blast the second infrared signal to the front surface of the electronic device through a waveguide included in the display ([0063] communicator 205has an IR blaster to output an IR signal to an external device).
Regarding Claim 10, Kim discloses a method of controlling an electronic device (Abstract, 1 Figs 1-2 display apparatus), the method comprising: 
receiving a first infrared signal output ([0060] remote control signal, [0090] IR signal) from a remote control device (10a-10d of Fig 1, [0049] remote controllers) according to a user input ([0051] command input by a user to perform a corresponding function) for controlling an external device (2a-2d of Fig 1, [0049] different/external apparatuses) connected with the electronic device ((Fig 2; [0060]-[0061 receives the first remote control signal output from the remote controllers…transmits the second remote control signal to the external apparatuses);
identifying a second infrared signal ([0002], [0094], [0098] converted remote control signal) corresponding to one of control commands for controlling the operation of the external device ([0055] select the apparatus corresponding to the command included in the received first remote control signal, and generate and transmit the second remote control signal including the command to at least some among the selected external apparatuses) based on control information included in the received first infrared signal ([0098] after decoding the first remote control signal, the controller 200 selects an apparatus corresponding to a command involved in the first remote control signal);
identifying a selected external apparatus ([0098] selects an apparatus corresponding to a command involved in the first remote control signal) of the second infrared signal based on the type of the first infrared signal ([0008] characteristic of the remote control signal [decoding types], [0013]); and outputting the identified second infrared signal based on the identified external apparatus ([0098]), but doesn’t specify identifying an output timing of the second infrared signal.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Du using an output timing signal so that, if a user wishes to watch a particular channel at a particular time, the user doesn’t have to remember when to turn on the television and then switch to the appropriate channel, creating a more convenient system, as suggested by Du ([0011]).
Regarding Claim 11, Kim discloses the identifying the output timing of the second infrared signal further comprises: identifying the type of the first infrared signal based on at least one of the length, the cycle, or the pattern of the first infrared signal ([0013]).
Regarding Claim 18, Kim discloses the outputting the second infrared signal comprises: blasting the second infrared signal to the front surface of the electronic device through a waveguide included in the display of the electronic device ([0063]).
Regarding Claim 19, Kim discloses a non-transitory computer readable recording medium including a program executing a method ([0043], [0088] controller 200 may be achieved by a memory installed with various programs for performing operations) of controlling an electronic device (Abstract, 1 Figs 1-2 display apparatus), wherein the method of controlling the electronic device comprises:
based on receiving a first infrared signal output ([0060] remote control signal, [0090] IR signal) from a remote control device (10a-10d of Fig 1, [0049] remote controllers) according to a user input ([0051] command input by a user to perform a corresponding function) for controlling an external device (2a-2d of Fig 1, [0049] different/external apparatuses) connected with the 
identifying a second infrared signal ([0002], [0094], [0098] converted remote control signal) corresponding to one of control commands for controlling the operation of the external device ([0055] select the apparatus corresponding to the command included in the received first remote control signal, and generate and transmit the second remote control signal including the command to at least some among the selected external apparatuses) based on control information included in the received first infrared signal ([0098] after decoding the first remote control signal, the controller 200 selects an apparatus corresponding to a command involved in the first remote control signal);
identifying  a selected external apparatus ([0098] selects an apparatus corresponding to a command involved in the first remote control signal) of the second infrared signal based on the type of the first infrared signal ([0008] characteristic of the remote control signal [decoding types], [0013]); and 
outputting the second infrared signal based on the identified external apparatus ([0098]), but doesn’t specify identifying an output timing of the second infrared signal.
Du discloses identify the output timing of the second infrared signal based on a type of the first signal and outputting the identified second infrared signal ([0084]) based on the identified output timing (Fig 43 see S730).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Du using an output timing signal so that, if a user wishes to watch a particular channel at a particular time, the user doesn’t have to remember when to turn on the television and then switch to the appropriate channel, creating a more convenient system, as suggested by Du ([0011]).

Allowable Subject Matter
Claim 3-8 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the objections and 112 issues are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Murakami et al. (Murakami; US 8,836,485) discloses a remote control system with a mobile device and a receiver connected to a control target.  Murakami teaches, based on a received first infrared signal being an infrared signal of a first type output according to a user input of pushing one of a plurality of control buttons included in the remote control device for a time period shorter than a predetermined time period, identifying a second signal, and based on the received first infrared signal being an infrared signal of a second type output according to a user input of pushing one of a plurality of control buttons included in the remote control device for a time period longer than or equal to the predetermined time period identify a second signal (Fig 2).  But doesn’t teach identifying the output timing of the second signal as a first output timing corresponding to the first type for the first scenario, and identifying the output timing of the second signal as a second output timing corresponding to the second type and different from the first output timing for the second scenario.
b. 	Wang (US 2016/0021327) discloses a method for controlling one or more source 
c. 	Ciciora (US 5,815,297) discloses a control unit that provides unified control of various consumer electronic appliances such as a television, video cassette recorder, and home stereo system through remote control (e.g., infrared) signals. A receiver portion of an interface module positioned over the built-in remote control signal receiver of the appliance intercepts signals from a hand-held remote control operated by a user. The signals are routed to a control unit (such as a set-top television converter) where control logic determines a desired control action. A corresponding control action signal is routed back to a transmitter portion of the interface module and is received by the built-in remote control signal receiver of the appliance to be controlled, thereby resulting in the desired control action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/MARK S RUSHING/Primary Examiner, Art Unit 2685